

115 S278 RS: Support for Rapid Innovation Act of 2017
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 735115th CONGRESS2d SessionS. 278[Report No. 115–444]IN THE SENATE OF THE UNITED STATESFebruary 2, 2017Mr. Daines (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 19, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to provide for innovative research and development, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Support for Rapid Innovation Act of 2017.
		2.Cybersecurity research and development projects
			(a)Cybersecurity research and development
 (1)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
					
						321.Cybersecurity research and development
 (a)In generalThe Under Secretary for Science and Technology shall support the research, development, testing, evaluation, and transition of cybersecurity technologies, including fundamental research to improve the sharing of information, information security, analytics, and methodologies related to cybersecurity risks and incidents, consistent with current law.
 (b)ActivitiesThe research and development supported under subsection (a) shall serve the components of the Department and shall—
 (1)advance the development and accelerate the deployment of more secure information systems; (2)improve and create technologies for detecting and preventing attacks or intrusions, including real-time continuous diagnostics, real-time analytic technologies, and full lifecycle information protection;
 (3)improve and create mitigation and recovery methodologies, including techniques and policies for real-time containment of attacks, and development of resilient networks and information systems;
 (4)support, in coordination with non-Federal entities, the review of source code that underpins critical infrastructure information systems;
 (5)assist the development and support infrastructure and tools to support cybersecurity research and development efforts, including modeling, testbeds, and data sets for assessment of new cybersecurity technologies;
 (6)assist the development and support of technologies to reduce vulnerabilities in industrial control systems;
 (7)assist the development and support cyber forensics and attack attribution capabilities; (8)assist the development and accelerate the deployment of full information lifecycle security technologies to enhance protection, control, and privacy of information to detect and prevent cybersecurity risks and incidents;
 (9)assist the development and accelerate the deployment of information security measures, in addition to perimeter-based protections;
 (10)assist the development and accelerate the deployment of technologies to detect improper information access by authorized users;
 (11)assist the development and accelerate the deployment of cryptographic technologies to protect information at rest, in transit, and in use;
 (12)assist the development and accelerate the deployment of methods to promote greater software assurance;
 (13)assist the development and accelerate the deployment of tools to securely and automatically update software and firmware in use, with limited or no necessary intervention by users and limited impact on concurrently operating systems and processes; and
 (14)assist in identifying and addressing unidentified or future cybersecurity threats. (c)CoordinationIn carrying out this section, the Under Secretary for Science and Technology shall coordinate activities with—
 (1)the Under Secretary appointed pursuant to section 103(a)(1)(H); (2)the heads of other relevant Federal departments and agencies, as appropriate; and
 (3)industry and academia. (d)Transition to practiceThe Under Secretary for Science and Technology shall support projects carried out under this title through the full life cycle of such projects, including research, development, testing, evaluation, pilots, and transitions. The Under Secretary shall identify mature technologies that address existing or imminent cybersecurity gaps in public or private information systems and networks of information systems, protect sensitive information within and outside networks of information systems, identify and support necessary improvements identified during pilot programs and testing and evaluation activities, and introduce new cybersecurity technologies throughout the homeland security enterprise through partnerships and commercialization. The Under Secretary shall target federally funded cybersecurity research that demonstrates a high probability of successful transition to the commercial market within two years and that is expected to have a notable impact on the public or private information systems and networks of information systems.
 (e)DefinitionsIn this section: (1)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in section 227.
 (2)Homeland security enterpriseThe term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.
 (3)IncidentThe term incident has the meaning given such term in section 227. (4)Information systemThe term information system has the meaning given such term in section 3502(8) of title 44, United States Code.
 (5)Software assuranceThe term software assurance means confidence that software— (A)is free from vulnerabilities, either intentionally designed into the software or accidentally inserted at any time during the life cycle of the software; and
 (B)functioning in the intended manner.. (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to the second section 319 the following new item:
					Sec. 321. Cybersecurity research and development..
 (b)Research and development projectsSection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2016 and inserting 2021; (B)in paragraph (1), by striking the last sentence; and
 (C)by adding at the end the following new paragraph:  (3)Prior approvalIn any case in which the head of a component or office of the Department seeks to utilize the authority under this section, such head shall first receive prior approval from the Secretary by providing to the Secretary a proposal that includes the rationale for the utilization of such authority, the funds to be spent on the use of such authority, and the expected outcome for each project that is the subject of the use of such authority. In such a case, the authority for evaluating the proposal may not be delegated by the Secretary to anyone other than the Under Secretary for Management.;
 (2)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2016 and inserting 2021; and
 (B)by amending paragraph (2) to read as follows:  (2)ReportThe Secretary shall annually submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the projects for which the authority granted by subsection (a) was utilized, the rationale for such utilizations, the funds spent utilizing such authority, the extent of cost-sharing for such projects among Federal and non-Federal sources, the extent to which utilization of such authority has addressed a homeland security capability gap or threat to the homeland identified by the Department, the total amount of payments, if any, that were received by the Federal Government as a result of the utilization of such authority during the period covered by each such report, the outcome of each project for which such authority was utilized, and the results of any audits of such projects.; and
 (3)by adding at the end the following new subsection:  (e)TrainingThe Secretary shall develop a training program for acquisitions staff on the utilization of the authority provided under subsection (a) to ensure accountability and effective management of projects consistent with the Program Management Improvement Accountability Act (Public Law 114–264) and the amendments made by such Act..
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
	
 1.Short titleThis Act may be cited as the Support for Rapid Innovation Act of 2018. 2.Cybersecurity research and development projects (a)Cybersecurity research and development (1)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following:
					
						321.Cybersecurity research and development
 (a)In generalThe Under Secretary for Science and Technology shall support the research, development, testing, evaluation, and transition of cybersecurity technologies, including fundamental research to improve the sharing of information, information security, analytics, and methodologies related to cybersecurity risks and incidents, consistent with current law.
 (b)ActivitiesThe research and development supported under subsection (a) shall serve the components of the Department and shall—
 (1)advance the development and accelerate the deployment of more secure information systems; (2)improve and create technologies for detecting and preventing attacks or intrusions, including real-time continuous diagnostics, real-time analytic technologies, and full life cycle information protection;
 (3)improve and create mitigation and recovery methodologies, including techniques and policies for real-time containment of attacks and development of resilient networks and information systems;
 (4)assist the development and support of infrastructure and tools to support cybersecurity research and development efforts, including modeling, testbeds, and data sets for assessment of new cybersecurity technologies;
 (5)assist the development and support of technologies to reduce vulnerabilities in industrial control systems;
 (6)assist the development and support of cyber forensics and attack attribution capabilities; (7)assist the development and accelerate the deployment of full information life cycle security technologies to enhance protection, control, and privacy of information and to detect and prevent cybersecurity risks and incidents;
 (8)assist the development and accelerate the deployment of information security measures, in addition to perimeter-based protections;
 (9)assist the development and accelerate the deployment of technologies to detect improper information access by authorized users;
 (10)assist the development and accelerate the deployment of cryptographic technologies to protect information at rest, in transit, and in use;
 (11)assist the development and accelerate the deployment of methods to promote greater software assurance;
 (12)assist the development and accelerate the deployment of tools to securely and automatically update software and firmware in use, with limited or no necessary intervention by users and limited impact on concurrently operating systems and processes; and
 (13)assist in identifying and addressing unidentified or future cybersecurity threats. (c)CoordinationIn carrying out this section, the Under Secretary for Science and Technology shall coordinate activities with—
 (1)the Under Secretary appointed pursuant to section 103(a)(1)(H); (2)the heads of other relevant Federal departments and agencies, as appropriate; and
 (3)industry and academia. (d)Transition to practiceThe Under Secretary for Science and Technology shall—
 (1)support projects carried out under this title through the full life cycle of such projects, including research, development, testing, evaluation, pilots, and transitions;
 (2)identify mature technologies that address existing or imminent cybersecurity gaps in public or private information systems and networks of information systems, protect sensitive information within and outside networks of information systems, identify and support necessary improvements identified during pilot programs and testing and evaluation activities, and introduce new cybersecurity technologies throughout the homeland security enterprise through partnerships and commercialization; and
 (3)target federally funded cybersecurity research that demonstrates a high probability of successful transition to the commercial market within 2 years and that is expected to have a notable impact on the public or private information systems and networks of information systems.
 (e)DefinitionsIn this section: (1)Cybersecurity riskThe term cybersecurity risk has the meaning given the term in section 227.
 (2)Homeland security enterpriseThe term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.
 (3)IncidentThe term incident has the meaning given the term in section 227. (4)Information systemThe term information system has the meaning given the term in section 3502 of title 44, United States Code.
 (5)Software assuranceThe term software assurance means confidence that software— (A)is free from vulnerabilities, either intentionally designed into the software or accidentally inserted at any time during the life cycle of the software; and
 (B)functioning in the intended manner.. (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to the second section 319 the following:
					Sec. 321. Cybersecurity research and development..
 (b)Research and development projectsSection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2017 and inserting 2022; and (B)in paragraph (2), by striking under section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160). In applying the authorities of that section 845, subsection (c) of that section shall apply with respect to prototype projects under this paragraph, and the Secretary shall perform the functions of the Secretary of Defense under subsection (d) thereof and inserting under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed;
 (2)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2017 and inserting 2022; and
 (B)by amending paragraph (2) to read as follows:  (2)ReportThe Secretary shall annually submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing—
 (A)the projects for which the authority granted by subsection (a) was utilized;
 (B)the rationale for those utilizations; (C)the funds spent utilizing that authority;
 (D)the extent of cost-sharing for those projects among Federal and non-Federal sources;
 (E)the extent to which utilization of that authority has addressed a homeland security capability gap or threat to the homeland identified by the Department;
 (F)the total amount of payments, if any, that were received by the Federal Government as a result of the utilization of that authority during the period covered by the report;
 (G)the outcome of each project for which that authority was utilized; and
 (H)the results of any audits of those projects.;  (3)in subsection (d), by striking as defined in section 845(e) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) and inserting as defined in section 2302 of title 10, United States Code; and
 (4)by adding at the end the following:  (e)TrainingThe Secretary shall develop a training program for acquisitions staff on the utilization of the authority provided under subsection (a) to ensure accountability and effective management of projects consistent with the Program Management Improvement Accountability Act (Public Law 114–264) and the amendments made by such Act..
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.December 19, 2018Reported with an amendment